J-S32026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CHRISTOPHER LEOMPORRA                      :
                                               :
                       Appellant               :      No. 1606 EDA 2019

          Appeal from the Judgment of Sentence Entered May 6, 2019
                 In the Municipal Court of Philadelphia County
             Criminal Division at No(s): MC-51-MD-0000096-2019


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED NOVEMBER 20, 2020

        Appellant, Christopher Leomporra, appeals from the judgment of

sentence entered in the Philadelphia County Municipal Court,1 following his

bench trial conviction for indirect criminal contempt based on Appellant’s

violation of a protective order.2        We affirm the judgment of sentence but

remand for the limited purpose of correcting clerical errors on the face of the

record.

        The relevant facts and procedural history of this case are as follows. On


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1See 42 Pa.C.S.A. § 1123(a.1) (explaining there shall be right of appeal to
Superior Court of contempt citation issued by Municipal Court judge, but
appeal shall be limited to review of record).

2   See 18 Pa.C.S.A. § 4955.
J-S32026-20


or around December 19, 2018, the Commonwealth charged Appellant at

docket No. MC-51-CR-0000321-2019 (“docket 321-2019”) with stalking and

harassment.       Specifically, Appellant had contacted J.S. (“Complainant”)

several times in December 2018 and left her voice messages stating that

Appellant would show up at her place of employment if she did not respond to

him. Complainant did not respond, and Appellant showed up at her office on

December 14, 2018. On January 4, 2019, the court set bail at $25,000.00.

The court also imposed non-monetary bail conditions in the form of a “stay-

away” order and psychological evaluation.

       On January 16, 2019, the court held a status hearing. Following the

hearing, the court entered a protective order specifying that Appellant refrain

from contacting or intimidating Complainant either personally or by family,

friends, agents or acquaintances. Further, the order mandated that Appellant

have no direct or indirect contact with Complainant, effective January 16,

2019 until final disposition of the case.        Any violation of the order would

subject Appellant to penalties under 18 Pa.C.S.A. § 4955 (violation of orders),

which could include a finding of contempt.3

       The court held another hearing on January 30, 2019, at which time the

Commonwealth presented testimony from Detective Michael Schlosser.



____________________________________________


3The January 16, 2019 hearing transcript is not in the certified record. A copy
of the January 16, 2019 order is attached to the court’s Pa.R.A.P. 1925(a)
opinion as Exhibit “F.”

                                           -2-
J-S32026-20


Detective Schlosser testified that sometime between January 20, 2019 and

January 23, 2019, while the protective order was in effect, there was a

reference on one of Appellant’s Facebook accounts to “Maverick” and

“Charlie.” Complainant informed Detective Schlosser that Appellant refers to

himself and Complainant as “Maverick” and “Charlie” (characters from the

movie Top Gun), and provided Detective Schlosser evidence of older posts

where Appellant had referenced “Maverick” and “Charlie,” which contained a

direct link to Complainant’s Twitter account. Detective Schlosser informed the

court that as of January 23, 2019, there was still a link to Complainant’s

Twitter account on TalkSportsPhilly.com, a website that Appellant runs.

Because the link was still active, Detective Schlosser explained that anytime

Complainant posted a Tweet, it would populate to Appellant’s website. The

detective confirmed that Appellant had since removed the link. Nevertheless,

the detective also stated that Complainant is mentioned in older posts on

Appellant’s website (predating the protective order), and those posts had not

yet been removed. (See N.T. Hearing, 1/30/19, at 4-10).

      The court stated that it did not recall expressly requiring Appellant to

remove the older posts in the January 16, 2019 protective order, but that

going forward, Appellant would have to remove any posts that reference

Complainant. (See id. at 10-11).

      On cross-examination, Detective Schlosser conceded that one of the

older posts referencing Complainant was from December 2017, and that


                                    -3-
J-S32026-20


Appellant had not engaged in any direct communication with Complainant

through e-mail or social media since the January 16, 2019 protective order

was in effect. (Id. at 11-15).

      The Commonwealth argued that Appellant was in technical violation of

the court’s protective order and was “pushing the limits” of the order. The

Commonwealth conceded that the January 16, 2019 protective order did not

expressly require Appellant to deactivate all of his accounts that reference

Complainant, but the Commonwealth suggested Appellant was tech-savvy

enough to know he should have deactivated his accounts.             Based on

Appellant’s alleged violations of the January 16, 2019 protective order and the

“stay-away” bail condition, the Commonwealth asked the court to increase

Appellant’s bail.

      The court declined the Commonwealth’s request to increase bail but

directed Appellant to remove any references or connection whatsoever to

Complainant from his social media accounts/websites within the next two

days. The court further restricted Appellant from using his Facebook, Twitter,

or TalkSportsPhilly account. The court told Appellant that he can still connect

with people through his personal e-mail account, and may post one last

message on his social media accounts stating that Appellant will not have

access to those sites, and directing anyone who needs to contact him to do so

through Appellant’s personal e-mail.    (Id. at 31).   Appellant confirmed he

would comply with the court’s directives.


                                     -4-
J-S32026-20


      The parties appeared before the court for another hearing on February

13, 2019.    At that time, the Commonwealth confirmed that Appellant had

complied with the court’s January 30, 2019 directives and removed any

references to Complainant from his various accounts.       The Commonwealth

also stated that Complainant had not reported any further contact from

Appellant.    The Commonwealth indicated that the detective monitoring

Appellant’s accounts also verified that Appellant had not posted anything

related to Complainant.     The Commonwealth mentioned that Appellant’s

TalkSportsPhilly website was still active but that Appellant had not posted

anything on it.

      Appellant asked the court if he could reactivate his Twitter account for

one day so that Appellant would not lose his followers. According to Appellant,

once you deactivate your Twitter account for 30 days, Twitter will delete all of

your followers and posts.     The court asked Appellant if he could simply

reactivate the account and then deactivate it again in a shorter timeframe

than one day. The court instructed Appellant to obtain this information and

seek further court approval before the court would agree to let Appellant

reactivate the account for a limited time.

      On April 1, 2019, the parties appeared before the court again. The court

indicated that Appellant had posted on one of his accounts in direct violation




                                     -5-
J-S32026-20


of the court’s prior order.4 The court said it would give Appellant a choice—

he could proceed directly to a contempt hearing, after which the court would

find Appellant in contempt for violation of its prior order; or Appellant could

stay off the internet completely for the next 30 days. The court indicated that

after 30 days it would revisit whether Appellant was able to comply with court

directives. Appellant agreed to stay off the internet for 30 days. The court

specified its 30-day internet restriction as follows:

           No new taglines, no old taglines, no Instagram account,
           email account, Facebook account, or anything else that I
           haven’t mentioned through electronic technology. Let me
           just use that so there is no thought that I left something
           out. No electronic communication of any nature either
           posting or comments directed to anyone.

(N.T. Hearing, 4/1/19, at 5). The court then qualified its restriction, stating

Appellant could use his personal e-mail account to contact a family friend,

relative, or someone directly, but he cannot post on any public website or

forum, including TalkSportsPhilly, for 30 days. (Id. at 6). The court reiterated

that it would revisit its order in 30 days to see if Appellant deserved greater

latitude concerning his internet presence.

        The parties appeared before the court again on May 6, 2019 for a

contempt hearing, due to Appellant’s violation of the internet restriction.

Specifically, Appellant had posted a motivational video to his Facebook

account on April 25, 2019, in defiance of the court’s order. Defense counsel


____________________________________________


4   The court did not specify the content of Appellant’s post.

                                           -6-
J-S32026-20


conceded that as of that morning, Appellant’s Facebook and Twitter accounts

were also active, but counsel informed the court Appellant had not posted

anything other than the motivational video. Defense counsel further informed

the court that Appellant had very strong feelings about his First Amendment

right to post on social media.        Notwithstanding Appellant’s violation of the

internet restriction, defense counsel emphasized that Appellant had not

targeted Complainant on social media. The Commonwealth asked the court

to find Appellant in contempt and sentence him to two to four months’

imprisonment.

       The court indicated that it had been very clear at the April 1, 2019

hearing that Appellant was to stay off of the internet—Appellant violated the

court’s order by posting a video on Facebook on April 25, 2019.5 The court

stated that although Appellant had originally deactivated his social media

accounts, Appellant reactivated three of his social media accounts in direct

violation of the court’s order.       Consequently, the court found Appellant in

violation of the protective order, held Appellant in contempt for violating the

court’s “clear directive” to stay off the internet, and sentenced Appellant to 20




____________________________________________


5 The court also mentioned that Appellant had violated the court’s directives
on March 29, 2019, but the court took no action on that violation. This
statement is consistent with the court’s comments at the beginning of the
April 1, 2019 hearing.



                                           -7-
J-S32026-20


to 40 days’ imprisonment.6 (See N.T. Hearing, 5/6/19, at 30).

       Appellant timely filed a notice of appeal on June 4, 2019. On June 18,

2019, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Rule 1925(b).              Appellant filed a

preliminary concise statement on July 2, 2019, along with a request to file a

supplemental concise statement once he received all relevant notes of

testimony.     On October 24, 2019, the court granted Appellant’s extension

request. Appellant filed a supplemental Rule 1925(b) statement on November

15, 2019.

       Appellant raises the following issues for our review:

          Is not [A]ppellant’s conviction and sentence pursuant to 42
          Pa.C.S.[A.] § 4136 unconstitutional, as held in
          Commonwealth v. McMullen, [599 Pa. 435, 961 A.2d 842
          (2008)], and therefore must not it be vacated?

          Did not [A]ppellant’s conviction for indirect criminal
          contempt, based on the lower court’s order prohibiting his
          use of the entire internet for 30 days, violate his First
          Amendment rights under the Federal Constitution and
          Article I, § 7 of the Pennsylvania Constitution, inasmuch as
          a total ban on internet use was overbroad and was not
          narrowly tailored to serve the underlying purpose of
          preventing [A]ppellant’s contact with the complainant?

          Did not [A]ppellant’s conviction for indirect criminal
          contempt, based on the lower court’s order prohibiting his
          use of the internet for 30 days, violate his rights to Due
          Process under the United States and Pennsylvania
          Constitutions, inasmuch as the lower court’s order imposed
____________________________________________


6 Appellant’s current conviction and sentence are docketed at MC-51-MD-
0000096-2019 (“docket 96-2019”). The sentencing order also indicates that
Appellant was subject to immediate parole after 20 days.

                                           -8-
J-S32026-20


         an impermissible nonmonetary condition of bail under
         Pa.R.Crim.P. 524(C)(2) and 527, as it was not reasonably
         necessary to ensure [A]ppellant’s compliance with the
         conditions of his release on bail, namely to have no contact
         with the complainant?

(Appellant’s Brief at 4).

      In his first issue, Appellant asserts the court convicted him of contempt

under 42 Pa.C.S.A. § 4136 (rights of persons charged with certain indirect

criminal contempts).        Appellant argues that our Supreme Court declared

Section 4136 unconstitutional in McMullen.        Appellant acknowledges the

court’s statement in its Rule 1925(a) opinion that the docket entries

referencing Section 4136 are mistaken, because the trial court asserts it found

Appellant in contempt for violation of a protective order under 18 Pa.C.S.A. §

4955. Nevertheless, Appellant emphasizes that he was not charged with an

offense under Section 4955.

      Appellant further claims that the court did not find him in contempt for

violating the original “stay-away” order, which was imposed as a non-

monetary bail condition.       Likewise, Appellant maintains that his contempt

conviction did not involve violation of the January 16, 2019 protective order.

Rather, Appellant contends the court convicted him of contempt based solely

on his failure to comply with the court’s wholly separate April 1, 2019 internet

restriction. Consequently, Appellant insists that Section 4955 is inapplicable,

and his conviction falls under Section 4136, which our Supreme Court declared

is unconstitutional.


                                       -9-
J-S32026-20


     Moreover, Appellant complains the court was restricted to imposing a

fine for Appellant’s contemptuous conduct, under 42 Pa.C.S.A. § 4133, and

the court exceeded its sentencing authority by imposing a term of

imprisonment. Appellant concludes his conviction and sentence under Section

4136 are illegal, and this Court must grant appropriate relief. We disagree.

     The Crimes Code governs protective orders as follows:

        § 4954. Protective orders

        Any court with jurisdiction over any criminal matter may,
        after a hearing and in its discretion, upon substantial
        evidence, which may include hearsay or the declaration of
        the prosecutor that a witness or victim has been intimidated
        or is reasonably likely to be intimidated, issue protective
        orders, including, but not limited to, the following:

        (1) An order that a defendant not violate any provision of
        this subchapter or section 2709 (relating to harassment) or
        2709.1 (relating to stalking).

        (2) An order that a person other than the defendant,
        including, but not limited to, a subpoenaed witness, not
        violate any provision of this subchapter.

        (3) An order that any person described in paragraph (1) or
        (2) maintain a prescribed geographic distance from any
        specified witness or victim.

        (4) An order that any person described in paragraph (1) or
        (2) have no communication whatsoever with any specified
        witness or victim, except through an attorney under such
        reasonable restrictions as the court may impose.

18 Pa.C.S.A. § 4954. Under Section 4954, “courts have broad discretion to

issue appropriate protective orders.” Commonwealth v. Reese, 156 A.3d

1250, 1261 (Pa.Super. 2017), appeal denied, 643 Pa. 472, 173 A.3d 1109


                                   - 10 -
J-S32026-20


(2017).

     The Crimes Code further describes punishments for violations of Section

4954, as follows:

          § 4955. Violation of orders

          (a) Punishment.—Any person violating any order made
          pursuant to section 4954 (relating to protective orders) may
          be punished in any of the following ways:

          (1) For any substantive offense described in this
          subchapter, where such violation of an order is a violation
          of any provision of this subchapter.

          (2) As a contempt of the court making such order. No
          finding of contempt shall be a bar to prosecution for a
          substantive offense under section 2709 (relating to
          harassment), 2709.1 (relating to stalking), 4952 (relating
          to intimidation of witnesses or victims) or 4953 (relating to
          retaliation against witness or victim), but:

            (i)    any person so held in contempt shall be entitled to
          credit for any punishment imposed therein against any
          sentence imposed on conviction of said substantive offense;
          and

            (ii)  any conviction or acquittal for any substantive
          offense under this title shall be a bar to subsequent
          punishment for contempt arising out of the same act.

18 Pa.C.S.A. § 4955(a) (emphasis added). Our Supreme Court has explained:

          Contempt of court is unlike other substantive crimes. The
          Crimes Code abolished common law crimes, 18 Pa.C.S. §
          107(b), but also provided in its preliminary provisions that
          “[t]his section does not affect the power of a court to declare
          forfeitures or to punish for contempt or to employ any
          sanction authorized by law for the enforcement of an
          order....”    Id., § 107(c).     Further, the United States
          Supreme Court and this Court have also recognized the
          principle that courts generally have the authority to punish
          individuals for acting in contempt. See Shillitani v. United

                                      - 11 -
J-S32026-20


         States, 384 U.S. 364, 370, 86 S.Ct. 1531, 16 L.Ed.2d 622
         (1966); Commonwealth v. Bowden, 576 Pa. 151, 838
         A.2d 740, 760 (2003) (“Courts possess an inherent power
         to enforce their orders by way of the power of contempt.”).

         Moreover, this Court has recognized courts have the power
         to impose summary punishment for criminal contempt.
         Commonwealth v. Marcone, 487 Pa. 572, 410 A.2d 759,
         763 (1980).      That is not derived from a statute the
         legislature created, but “is a right inherent in courts and is
         incidental to the grant of judicial power under Article 5 of
         our Constitution.” Id.

         Indirect criminal contempt is a violation of a court order that
         occurred outside the court’s presence. Commonwealth v.
         Ashton, 824 A.2d 1198, 1203 (Pa.Super. 2003). To prove
         indirect criminal contempt, evidence must be sufficient to
         establish: the court’s order was definite, clear, specific, and
         leaving no doubt in the person to whom it was addressed of
         the conduct prohibited; the contemnor had notice of the
         order; the act constituting the violation was volitional; and
         the     contemnor      acted     with     wrongful      intent.
         Commonwealth v. Baker, 564 Pa. 192, 766 A.2d 328, 331
         (2001).

McMullen, supra at 447, 961 A.2d at 849.

      In McMullen, the Supreme Court struck down as unconstitutional

certain provisions of 42 Pa.C.S.A. § 4136, which described the rights of

persons charged with indirect criminal contempt for violation of a restraining

order or injunction, and specified punishment a court could impose. See 42

Pa.C.S.A. § 4136. Specifically, the Court held that Section 4136(a)(3)(i) was

unconstitutional “since it purports to grant a procedural right to a jury trial in

all indirect criminal contempt cases involving the violation of a restraining

order or injunction.” McMullen, supra at 446, 961 A.2d at 848. The Court

further declared unconstitutional Section 4136(b), which had set forth the

                                     - 12 -
J-S32026-20


punishments for indirect criminal contempt.         Id.   Significantly, Section

4136(b) had restricted the court’s authority to punish for indirect criminal

contempt to a maximum fine of $100.00 and 15 days’ imprisonment. See 42

Pa.C.S.A.   §   4136(b).     In   declaring   the    “punishment”    subsection

unconstitutional, the Court explained:

        Initially, we note § 4136(b) is not in the Crimes Code, but
        under Title 42–Judiciary and Judicial Procedure, Chapter
        41–Administration of Justice, Sub–Chapter C.-Contempt of
        Court. We are thus left with a legislative creation of indirect
        criminal contempt under § 4136. Since courts have the
        authority to punish individuals in violation of their orders
        under the case law described above and § 107(c), the
        legislature cannot create a form of indirect criminal
        contempt and restrict a court’s ability to punish individuals
        who commit contempt of court. While the legislature
        generally may determine the appropriate punishment for
        criminal conduct, indirect criminal contempt is an offense
        against the court’s inherent authority, not necessarily
        against the public. Section 4136(b) provides maximum
        penalties the court may impose; thus, § 4136(b)
        unconstitutionally restricts the court’s ability to punish for
        contempt.

        This does not mean the legislature cannot address the
        behavior prohibited and punished in § 4136. As indicated,
        the legislature can prohibit certain behaviors by
        criminalizing them and setting punishments. However, the
        legislature cannot legislate indirect criminal “contempt,” as
        it is a violation of a court order, which the court inherently
        has the authority to punish for its violation.

McMullen, supra at 447-48, 961 A.2d at 849-50 (internal footnote omitted).

     Instantly, in addressing Appellant’s assertion that the court convicted

him of contempt under Section 4136, the trial court explained:

        The May 6, 2019 hearing on this matter developed strictly
        as a result of [A]ppellant’s complete disregard and violation

                                    - 13 -
J-S32026-20


         of a detailed Protective Court Order which this [c]ourt issued
         on January 16, 2019, specifically directing [A]ppellant to,
         inter alia, stay away from the [Complainant] in this matter.
         18 Pa.C.S.A. § 4954 provides for protective Orders that may
         be issued at any time during a criminal matter, permitting
         the Judge to prohibit acts of intimidation directed at a
         witness or victim at locations outside the [c]ourtroom. 18
         Pa.C.S.A. § 4955 states that a person violating such an
         Order may be punished for any substantive crime that has
         been committed and/or for contempt of [c]ourt. A violation
         of a protective Order outside the presence of the [c]ourt
         would be an indirect contempt.

         First…, the docket notation of a violation of [Section 4136]
         is incorrectly noted of record on the docket. Moreover,
         neither counsel for [A]ppellant, nor counsel for the
         Commonwealth made any attempt to correct the record nor
         was it brought up during the course of the proceedings. …

(Rule 1925(a) Opinion, filed December 18, 2019, at 5-6).

      The record supports the court’s statement that Appellant’s contempt

conviction arose under Section 4955, and not under Section 4136. On January

16, 2019, the court entered a protective order, directing that Appellant refrain

from contacting or intimidating Complainant either personally or by family,

friends, agents or acquaintances, and have no contact whatsoever directly or

indirectly with Complainant effective January 16, 2019 until final disposition

of the case. The order expressly referenced Section 4954 and indicated that

any violation would subject Appellant to penalties under Section 4955, which

could include a finding of contempt.

      The transcripts from the various proceedings that followed make clear

that Appellant was obligated to follow the January 16, 2019 protective order,

and the court placed further restrictions on the record stemming from that

                                       - 14 -
J-S32026-20


order due to Appellant’s technological savvy and the fact that he operated

websites which referenced Complainant.        Although the docket entries and

sentencing order at docket 96-2019 reference Section 4136, the record

supports the court’s statements that Appellant’s current offense is actually for

violating a protective order under Section 4955. As the Court explained in

McMullen, Section 4136 is not actually a crime. It does not fall under the

Crimes Code, but under Title 42—Judiciary and Judicial Procedure, and merely

explains the rights of persons charged with certain indirect criminal

contempts. McMullen, supra at 448, 961 A.2d at 849.

      In light of the incorrect references to Section 4136 on the docket entries

and sentencing order, however, we remand for the limited purpose of

correcting those clerical errors.   See Commonwealth v. Thompson, 106

A.3d 742, 766 (Pa.Super. 2014), cert. denied, ___ U.S. ___, 137 S.Ct. 106,

196 L.Ed.2d 87 (2016) (stating: “A trial court has the inherent, common-law

authority to correct clear clerical errors in its orders[; t]his authority exists

even after the 30-day time limitation for the modification of orders expires”;

remanding for limited purpose of correcting clerical error)

      Moreover, Appellant’s reliance on McMullen is misplaced.               The

McMullen Court made clear that the act of contempt is a violation of a court

order, the court has inherent authority to punish for such violations, and the

court is not restricted by the punishments outlined in Section 4136(b).

McMullen, supra at 447-48, 961 A.2d at 849-50. Consequently, the Court’s


                                     - 15 -
J-S32026-20


holding in McMullen does not afford Appellant any relief.

       Nevertheless, we observe that a different provision of Title 42, on which

Appellant relies, also restricts the court’s authority to punish for contempt.

That Section provides:

          § 4133. Commitment or fine for contempt

          Except as otherwise provided by statute, the punishment of
          commitment for contempt provided in section 4132 (relating
          to attachment and summary punishment for contempts)
          shall extend only to contempts committed in open court. All
          other contempts shall be punished by fine only.

42 Pa.C.S.A. § 4133.7 In McMullen, the Court recognized that “there is other

statutory law concerning contempt,” citing 42 Pa.C.S.A. §§ 4132-39, but the

Court declined to address the constitutionality of those statutes because only

Section 4136 was at issue in the case. McMullen, supra at 448 n.6, 961

A.2d at 850 n.6.

       Notwithstanding the Supreme Court’s decision to           pass on the

constitutionality of the remaining contempt provisions, we observe that

Section 4133 is not readily distinguishable from the subsections of Section

4136 that the McMullen Court declared unconstitutional. Although Appellant

____________________________________________


7 See also 42 Pa.C.S.A. § 4132 (stating: “The power of the several courts of
this Commonwealth to issue attachments and to impose summary
punishments for contempts of court shall be restricted to the following cases:
(1) The official misconduct of the officers of such courts respectively[;] (2)
Disobedience or neglect by officers, parties, jurors or witnesses of or to the
lawful process of the court[;] (3) The misbehavior of any person in the
presence of the court, thereby obstructing the administration of justice”).



                                          - 16 -
J-S32026-20


contends the court was authorized to impose only a fine for his indirect

criminal contempt8 under Section 4133, we agree with the Commonwealth’s

position on appeal that Section 4133 improperly infringes on a court’s inherent

authority to punish individuals who commit indirect contempt of court.

       Like Section 4136(b), Section 4133 is a legislative creation that purports

to limit a court’s inherent authority to impose punishment for indirect criminal

contempt. Thus, in the same manner that the Supreme Court held that the

legislature’s authority to mete out punishment for criminal conduct against

the public under the Crimes Code did not license it to restrict the court’s ability

to punish for criminal contempt under Section 4136(b), we conclude that

Section 4133 is an impermissible encroachment upon the municipal court’s

inherent power to punish Appellant for his contemptuous conduct. Therefore,

the court was not limited to imposing only a fine for Appellant’s indirect

criminal contempt.9 See McMullen, supra at 455, 961 A.2d at 854 (Castille,

____________________________________________


8 The Commonwealth suggests that Appellant’s conduct could be construed as
direct criminal contempt because some of Appellant’s websites remained
active while Appellant was present before the court. We disagree with this
position. The court’s specific finding of contempt at the May 6, 2019 hearing
was based on Appellant’s posting of a motivational video on Facebook on April
25, 2019. Appellant made that post outside the presence of the court. Thus,
we agree with Appellant and the court that Appellant’s conduct constituted
indirect criminal contempt. See Ashton, supra.

9 We recognize this Court’s decision in In Interest of E.O., 195 A.3d 583
(Pa.Super. 2018), holding that the trial court’s sentence of imprisonment for
indirect criminal contempt was unlawful under Section 4133. Id. at 588. In
reaching its holding, this Court acknowledged that Section 4133 appeared to



                                          - 17 -
J-S32026-20


J., concurring) (stating: “In my view, the General Assembly cannot dictate to

the courts what is adequate punishment to vindicate a court’s authority.

Indeed, to concede such a power would be to allow the General Assembly, in

theory, to destroy the judiciary’s ability to address contempt: for what would

there be to prevent the General Assembly from limiting punishment to

something completely toothless such as, for instance, a five dollar fine?”); Id.

at 456 n.2, 961 A.2d at 855 n.2 (Greenspan, J., concurring) (stating: “One

could argue that Section 4133 likewise constitutes an infringement on a court’s

authority to enforce its own orders. However, that statute is not before us in

this case”).

       In his second issue, Appellant argues that in Packingham v. North

Carolina, ___ U.S. ___, 137 S.Ct. 1730, 198 L.Ed.2d 273 (2017), the United

States Supreme Court held that a North Carolina statute prohibiting sex

offenders from accessing social networking websites violated the First

Amendment of the Constitution. Under Packingham, Appellant asserts the

court’s order prohibiting him from accessing the internet for 30 days was



____________________________________________


conflict with the Supreme Court’s holding in McMullen. See id. at 588 n.9.
Because the Supreme Court limited its holding in McMullen to Section 4136
and because the constitutionality of Section 4133 was not before this Court in
Interest of E.O., however, we declined to invalidate Section 4133. Id.

In this appeal, the Commonwealth expressly calls into question the
constitutionality of Section 4133 in light of McMullen. Therefore, our case is
procedurally different than Interest of E.O., and we do not find that case
dispositive.

                                          - 18 -
J-S32026-20


overbroad and violated his constitutional rights. Appellant contends that even

if the court’s order was content-neutral and subject to intermediate scrutiny,

the order cannot stand because it was not narrowly tailored to serve the

court’s interests of protecting Complainant from harassment.          Appellant

emphasizes that the court’s order did not merely restrict Appellant from

accessing social media websites, but it also completely banned Appellant from

accessing the internet for 30 days.

      Appellant further maintains that nothing in the record shows how a total

internet ban would serve the court’s purpose of keeping Appellant from

contacting Complainant. Appellant stresses that he did not attempt to contact

or communicate with Complainant since entry of the court’s protective order.

Appellant claims that his use of the internet to read newspaper articles or to

shop online in no way involves Complainant, and the court’s internet

restriction was far too broad to satisfy the court’s objective of protecting

Complainant. Appellant insists the court’s internet restriction was particularly

egregious because it was part of a pre-trial order when Appellant was

presumed innocent and had not been convicted of any crimes.           Appellant

concludes the court’s internet ban was a violation of Appellant’s constitutional

rights, and this Court should reverse Appellant’s contempt conviction and

vacate his judgment of sentence. We disagree.

      Preliminarily, we observe generally that constitutional challenges are

waived on appeal if not properly preserved in the trial court. Commonwealth


                                      - 19 -
J-S32026-20


v. Berryman, 649 A.2d 961 (Pa.Super. 1994) (en banc), appeal denied, 541

Pa. 632, 663 A.2d 685 (1995) (explaining appellate court should not address

constitutional issues when they are not properly preserved in trial court for

our review). See also Commonwealth v. Freeman, 573 Pa. 532, 548-49

827 A.2d 385, 395 (2003) (explaining general rule that claims or arguments

not advanced in trial court are waived on appeal; noting that when claim has

not   been   raised   in   trial   court,     record   will   be   devoid   of   relevant,

contemporaneous arguments from trial attorneys, who were in best position

to advocate merits of matter when it arose; “[a]fter-the-fact reconstructions,

non-record sources, and averments in appellate briefs are distinctly inferior to

review of record objections, arguments, and remedial requests actually and

timely forwarded and decided by the trial court”).

      Instantly, Appellant did not mention Packingham at the time the court

imposed the internet restriction at the April 1, 2019 hearing or at the May 6,

2019 contempt hearing. Defense counsel mentioned at the contempt hearing

that Appellant had “very strong feelings” about his First Amendment right to

post on social media, but neither counsel nor Appellant made any specific

argument in support of Appellant’s position or elaborated on that comment.

In fact, Appellant did not lodge any specific First Amendment claims until he

filed his concise statements, which still did not mention the Packingham




                                            - 20 -
J-S32026-20


decision.10 Furthermore, Appellant agreed at the April 1, 2019 hearing that

he would adhere to the court’s 30-day internet restriction.       Under these

circumstances, we deem Appellant’s second issue waived.        See Freeman,

supra; Berryman, supra.

       In his third issue, Appellant argues that on January 4, 2019, the

Commonwealth charged him with harassment and stalking, imposed bail, and

issued a “stay-away” order as a non-monetary condition of bail. Appellant

asserts that the court imposed a separate, non-monetary bail condition at the

April 1, 2019 hearing, when it imposed the 30-day internet restriction.

Appellant complains the April 1, 2019 internet restriction was not sufficiently

tailored or reasonably related to ensure his compliance with the original “stay-

away” provision. Appellant contends that the purpose of bail conditions is to

confirm the accused will appear for trial and to protect victims, witnesses, and

the community.       Appellant claims the court’s “total” internet ban did not

achieve these objectives. Appellant concludes the court lacked authority to

impose the internet restriction at issue as a non-monetary bail condition under



____________________________________________


10As Appellant did not mention Packingham during any of the proceedings
before the court or in his concise statements, the court did not analyze that
case in its Rule 1925(a) opinion.       See generally Commonwealth v.
Hansley, 24 A.3d 410 (Pa.Super. 2011), appeal denied, 613 Pa. 642, 32 A.3d
1275 (2011) (explaining that court’s review and legal analysis can be fatally
impaired when court has to guess at issues raised; if concise statement is too
vague, court may find waiver).



                                          - 21 -
J-S32026-20


Pa.R.Crim.P. 527,11 and this Court must grant him appropriate relief.          We

disagree.

       Instantly, Appellant mischaracterizes the nature of the court’s April 1,

2019 internet restriction. Although Appellant insists the court imposed the

internet restriction at issue as a non-monetary condition of bail, the record

belies Appellant’s claim.        As we previously discussed in our analysis of

Appellant’s first issue, the internet restriction issued at the April 1, 2019

hearing was an extension of the court’s earlier January 16, 2019 protective

order under Section 4954. Thus, the rules of criminal procedure and cases on

which Appellant rely that pertain to conditions of non-monetary bail are

inapplicable here. Consequently, Appellant’s third issue on appeal merits no

relief. Accordingly, we affirm the judgment of sentence but remand for the

limited purpose of correcting the clerical errors on the face of the record.

       Judgment of sentence affirmed. Case remanded for the correction of

clerical errors. Jurisdiction relinquished.




____________________________________________


11 See Pa.R.Crim.P. 527(A) (stating: “When the bail authority determines that,
in addition to the conditions of the bail bond required in every case pursuant
to Rule 526(A), nonmonetary conditions of release on bail are necessary, the
categories of nonmonetary conditions that the bail authority may impose are:
(1) reporting requirements; (2) restrictions on the defendant’s travel; and/or
(3) any other appropriate conditions designed to ensure the defendant’s
appearance and compliance with the conditions of the bail bond”).

                                          - 22 -
J-S32026-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/20




                          - 23 -